             Case 2:20-cv-00111-RAJ Document 64 Filed 02/11/20 Page 1 of 3



 1                                                                   HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9   STATE OF WASHINGTON, et al.,
10              Plaintiffs,
11      v.
12   UNITED STATES DEPARTMENT OF                            No. 2:20-cv-00111-RAJ
     STATE, et al.,
13                                                          DECLARATION OF PRATIK A. SHAH
                Federal Defendants.                         IN SUPPORT OF MOTION TO
14                                                          INTERVENE BY THE NATIONAL
                                                            SHOOTING SPORTS FOUNDATION,
15                                                          INC. AND FREDRIC’S ARMS & SMITHS,
                                                            LLC
16
                                                            NOTE ON MOTION CALENDAR:
17                                                          FEBRUARY 28, 2020
18

19
             I, PRATIK A. SHAH, declare as follows:
20
                  1.    I am over 18 years of age and have personal knowledge of all the facts stated
21
      herein.
22
                  2.    I am a partner at Akin Gump Strauss Hauer & Feld LLP and counsel for the
23
      National Shooting Sports Foundation, Inc. and Fredric’s Arms & Smiths, LLC in this matter.
24
                  3.    Prior to filing the instant motion for intervention, I initially conferred on February
25
      7, 2020, with attorneys in the Washington Attorney General’s Office, including Kristin Beneski,
26


      DECLARATION OF PRATIK A. SHAH - 1                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                        2001 K Street, NW
      Case No. 2:20-cv-00111-RAJ                                                       Washington, DC 20006
                                                                                          (202) 887-4000
           Case 2:20-cv-00111-RAJ Document 64 Filed 02/11/20 Page 2 of 3



 1    Assistant Attorney General, and set forth the basis of my clients’ proposed intervention. After
 2    surveying the other State Plaintiffs, the Washington Attorney General’s Office (via email from
 3    Ms. Beneski on February 10, 2020) indicated the States’ position on the motion to intervene, as
 4    follows: “The States will not oppose your motion to intervene, on the conditions that (1) your
 5    clients’ briefing is limited to the severability issue and (2) the relief they request would not alter
 6    the current (pre-implementation) status quo as to software and technology related to 3D-printed
 7    guns.” I will continue to confer with the State Plaintiffs, as appropriate, on whether there is any
 8    potential way of resolving the severability issue. However, particularly given the time sensitivity
 9    (because the Plaintiffs have filed a motion for a preliminary injunction), we are filing the instant
10    motion to protect our ability to intervene and make arguments reflecting our distinctive position
11    on the States’ challenge to the Rules.
12                4.   Prior to filing the instant motion for intervention, I conferred on February 7, 2020,
13    with Eric Soskin, an attorney at the Department of Justice who represents the Federal Defendants
14    in this matter. By email dated February 10, 2020, Mr. Soskin stated the Federal Defendants’
15    position as follows: “We do not believe the Court has jurisdiction over this action. However, to
16    the extent the Court exercises jurisdiction, we do not oppose your intervention as of right under
17    FRCP 24(a)(2).” I will continue to confer with the Department of Justice as appropriate.
18           I declare under penalty of perjury under the laws of the District of Columbia, the State of
19   Washington, and the United States of America that the foregoing is true and correct.
20           DATED this 11th day of February, 2020, at Washington, D.C.
21                                                          /s/ Pratik A. Shah
                                                            Pratik A. Shah
22

23

24

25

26


       DECLARATION OF PRATIK A. SHAH - 2                                    Akin Gump Strauss Hauer & Feld LLP
                                                                                      2001 K Street, NW
       Case No. 2:20-cv-00111-RAJ                                                    Washington, DC 20006
                                                                                        (202) 887-4000
          Case 2:20-cv-00111-RAJ Document 64 Filed 02/11/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on February 11th, 2020, I electronically filed the foregoing document
 3   with the Clerk of Court using the CM/ECF system, which will send notice of filing to all parties
 4   registered in the CM/ECF system for this matter.
 5          DATED: February 11th, 2020
 6

 7                                                      /s/ Ross Siler
                                                        Ross Siler
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26


     DECLARATION OF PRATIK A. SHAH - 3                                   Akin Gump Strauss Hauer & Feld LLP
                                                                                   2001 K Street, NW
     Case No. 2:20-cv-00111-RAJ                                                   Washington, DC 20006
                                                                                     (202) 887-4000
